DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the retaining ring (claim 6) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be 

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
it exceeds 150 words and includes legal phraseology (i.e. “means”.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:
On page 4, sixth line from the last line, “guiding section 310” should be --guiding section 312--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 2, it is unclear how “a U-shaped snap ring of the pushing tool” relates to “a snap ring of the pushing tool” recited on line 4 of claim 1.

As to claim 3, the phrase “the inserting part expands the pipe and the elastic sleeve through the two conical rings” is awkward and confusing.  
As to claim 4, “the conical ring” lacks proper antecedent basis.  As there are two conical rings recited in claim 3, from which claim 4 depends, it is unclear as to which ring “the conical ring” refers.
As to claim 8, line 3, it is unclear as to what “each” modifies or refers.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lyall (US 4,635,972).
As to claim 1, Lyall discloses a pipe fitting connecting method, comprising: sleeving an elastic sleeve (43) on a pipe at a port of the pipe (47), and clamping the pipe by a jacket (77) of a pushing tool (75, 77); fastening a connecting pipe body to a snap ring (77) of the pushing tool, wherein a front end portion of an inserting part of the connecting pipe body is a guiding section (57), a rear end portion of the inserting part of the connecting pipe body is an expansion section (27), an outer diameter of the guiding section is equal to an inner diameter of the pipe, and an outer periphery of the expansion section is provided with a conical ring (31) having a small front end and a large rear end; and activating the pushing tool to force the inserting part of the connecting pipe body to be inserted into the pipe in such a way that the pipe and the elastic sleeve are gradually expanded along the conical ring of the expansion section, and when the inserting part is inserted in place, the pipe and the elastic sleeve retracts so that the pipe is tightly connected to the connecting pipe body (see col. 4, l. 67 - col. 6, l. 21, Figs. 5-7).

As to claim 2, Lyall discloses the pipe fitting connecting method according to claim 1, wherein the connecting pipe body is provided with an annular protrusion (23, 25), the protrusion is provided with an annular 

As to claim 3, Lyall discloses the pipe fitting connecting method according to claim 1, wherein the expansion section is provided with two conical rings sequentially along a length direction of the expansion section, and the inserting part expands the pipe and the elastic sleeve through the two conical rings.  Refer to Figs. 1, 3, 5 and 7.

As to claim 4, Lyall discloses the pipe fitting connecting method according to claim 3, wherein the conical ring has a cross section in a triangular tooth shape, a trapezoidal tooth shape or an arc tooth shape.  Refer to Figs. 1, 3, 5 and 7.

As to claim 5, Lyall discloses the pipe fitting connecting method according to claim 2, wherein an end of the elastic sleeve close to the port of the pipe is provided with a plurality of barbs, the barbs are arranged in a circumferential direction of the elastic sleeve, and the barbs are adapted to catch an end face of the pipe.  Refer to Figs. 1, 3 and 5.

As to claim 8, Lyall discloses the pipe fitting connecting method according to claim 1, wherein the connecting pipe body is a rigid plastic 

As to claim 9, Lyall discloses the pipe fitting connecting method according to claim 2, wherein both ends of the connecting pipe body are inserting parts, the annual groove is disposed between two inserting parts, and the inserting parts at the both ends of the connecting pipe body are adapted to be inserted into two pipes respectively so that the two pipes are connected together.  Refer to Figs. 9-11.

As to claim 10, Lyall discloses a pipe connecting structure, comprising a connecting pipe body (21) and an elastic sleeve (43), wherein the elastic sleeve is sleeved on a pipe (47)to be connected, a front end portion of an inserting part of the connecting pipe body is a guiding section (57), a rear end portion of the inserting part of the connecting pipe body is an expansion section (27), an outer diameter of the guiding section is equal to an inner diameter of the pipe, an outer periphery of the expansion section is provided with a conical ring (31) having a small front end and a large rear end, and the inserting part is inserted into the pipe by the pipe fitting connecting method according to claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of 
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lyall in view of Runyan (US 2018/0065282).
As to claim 6, Lyall discloses the pipe fitting connecting method according to claim 2, except that an end of the elastic sleeve close to the port of the pipe is provided with a retaining ring, and the retaining ring is adapted to abut against an end face of the pipe.
Runyan teaches a similar barbed hose fitting using a sleeve, the end of the sleeve close to the port of the pipe including a retaining ring that abuts against the end of the pipe, as shown in Figs. 3A-D.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the front end of the guiding section of the fitting of Lyall to include a retaining ring at the end of the elastic sleeve as taught by Runyan, in order to position the elastic sleeve on the pipe.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lyall in view of Buerli et al (US 9,599,264).
As to claim 7, Lyall discloses the pipe fitting connecting method according to claim 1, except that a front end of the guiding section is provided with a chamfer.
Buerli et al teaches a similar barbed hose fitting using a sleeve, the front end of the guiding section of the fitting including a chamfer that facilitates installation of the hose onto the fitting.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the front end of the guiding section of the fitting of Lyall to include a chamfered section as taught by Buerli et al in order to facilitate installation of the hose onto the fitting.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wathey (US 7,275,293) discloses a barbed fitting and hose assembly tool.
Feith (US 2012/0248759) discloses a barbed fitting and hose assembly tool.
Peirce (US 2013/0093184) discloses a barbed fitting and hose assembly tool/apparatus.
Raczuk (US 2014/0020231) discloses a barbed fitting and hose assembly tool.
Liochon (EP 0 621 432) discloses a barbed fitting and hose assembly apparatus.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M Hewitt II whose telephone number is (571)272-7084.  The examiner can normally be reached on M-F 9-730pm, mid-day flex 2-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 


James M. Hewitt II
Primary Examiner
Art Unit 3679



/JAMES M HEWITT II/Primary Examiner, Art Unit 3679